11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT
In re Lone Star NGL Pipeline LP               * Original Mandamus Proceeding
and ETP Crude LLC,
No. 11-20-00010-CV                            * April 2, 2020
                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)
      Both the opinion and judgment of this court dated February 3, 2020, are withdrawn.
The opinion and judgment of this court dated April 2, 2020, are substituted therefor.
                                  11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In re Lone Star NGL Pipeline LP               * Original Mandamus Proceeding
and ETP Crude LLC,
No. 11-20-00010-CV                            * April 2, 2020
                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has considered the parties’ agreed motion to dismiss this mandamus
proceeding and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the proceeding is dismissed.